Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00694-CV

                              Paul D. RICE and M. Susan Rice,
                                         Appellants

                                             v.

                      Charles C. HICKERSON and Eva M. Hickerson,
                                      Appellees

                    From the 452nd District Court, Mason County, Texas
                                 Trial Court No. 175739
                      Honorable Robert R. Hofmann, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. We withdraw our September 26, 2018 order and lift the stay it imposed. We
authorize Appellees to withdraw their cash deposit from the trial court’s registry.

       Appellants’ September 26, 2018 emergency motion for review of the trial court’s
supersedeas order is DENIED AS MOOT.

        We ORDER that Appellees Charles C. Hickerson and Eva M. Hickerson recover their costs
of court for this appeal from Appellants Paul D. Rice and M. Susan Rice.

       SIGNED March 25, 2020.


                                              _____________________________
                                              Patricia O. Alvarez, Justice